TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00586-CV



In re Williamson County, Honorable John Christian Doerfler, Honorable Suzanne Brooks,
             Honorable Tim Wright, Honorable Donald Higginbotham, and
              Honorable William Thomas Eastes, in their official capacities


                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                             MEMORANDUM OPINION


               Relators filed a petition for writs of mandamus, prohibition, and injunction, as well

as a motion for emergency stay complaining of the district court’s failure to rule on their plea to the

jurisdiction and seeking to stay a class certification hearing set for October 4 at 9:00 a.m. Their

request for an emergency stay became moot at the October 4 hearing when the district court denied

their plea to the jurisdiction and stayed the underlying proceedings pending interlocutory appeal.

See Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (West Supp. 2006). Relators now request that this

Court dismiss their petition for writs of mandamus, injunction, and prohibition.

               The petition is, accordingly, dismissed. See Tex. R. App. P. 42.1.




                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Waldrop

Filed: October 20, 2006